DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to Claims 1-16, in the reply filed on November 23, 2021 is acknowledged.  Claims 17-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0017260 to Kulkarni et al. (“Kulkarni”).
With regard to Claims 1 and 3, Kulkarni is related to a ceramic thermal barrier coating useful in combination with a ceramic matrix composite material (“CMC”).  See, e.g., Abstract, paragraph [0026], entire document.  Kulkarni discloses that a substrate 12 in the form of a CMC has a subsurface structure 14 and a second phase of material forming a coating 18 (inclusive of sublayers 20, 22) on the subsurface structure.  Figure 1 and paragraph [0026].  Kulkarni teaches that a plurality of microtextures are provided by boring grooves into the depth of the coating ranging from at least 50% of an average depth of the top layer 20 up to about 90% of the average total depth of the coating 18.  Paragraph [0028].  The plurality of grooves that venture further into the coating satisfy the claim limitation of the first microtextures and the plurality of grooves that do not go as deep into the coating satisfy the claim limitation of the second microtextures.  Kulkarni discloses that the bore width of the grooves 28 is in the range of 25 microns to 125 microns.  Paragraph [0031].  With regard to Claim 5, Kulkarni shows that the grooves can be contiguous across the outer surface.  Figure 5 and paragraph [0037].  With regard to Claims 8-11, Kulkarni discloses that first and second regions of microtextures can be provided in any desired pattern with one another.  Figures 7 and 8 and paragraphs [0040] and [0042].  With regard to Claim 15, Kulkarni discloses that the coating can comprise a thermal barrier finish.  Paragraph [0031].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of U.S. Patent No. 5,435,889 to Dietrich (“Dietrich”).
With regard to Claim 2, Kulkarni does not disclose that the subsurface structure comprises a woven fiber substrate.  Dietrich is also related to the process of coating a CMC.  See, e.g., Abstract, entire document.  Dietrich teaches that typical reinforcement materials used in a CMC include woven fabric sheets.  Column 1, lines 31-35.  Dietrich teaches that such materials are produced using a plurality of fibers bundled together in a tow to provide 1D, 2D, or 3D structural reinforcement.  Column 1, lines 49-64.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a woven fiber substrate as a subsurface structure in the CMC disclosed by Kulkarni in order to provide reinforcement in 2- or 3-dimensions for the CMC, as shown to be known by Dietrich.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of U.S. Patent Application Publication No. 2018/0029944 to Subramanian et al. (“Subramanian”).
With regard to Claim 16, Kulkarni does not disclose that the coating defines a larger average coating thickness in the first region than in the second region.  Subramanian is also related to forming a thermal barrier coating on a CMC.  See, e.g., Abstract, entire document.  Subramanian shows that a subsurface structure of the CMC can have variance such that the thickness of the coating is larger in some places than in others.  Figure 2 and paragraph [0030].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the coating of Kulkarni with a larger average coating thickness in the first region than in the second region in order to provide a plurality of engineered surface features, as shown to be known by Subramanian.  

Allowable Subject Matter
Claims 4, 6, 7, and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These dependent claims describe with particularity a patterning of the first and second regions of microtextures with an accuracy that is not described in the cited art references.  As such, it is the position of the Office’s that these claims would be allowable if they were in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 2008/0274336 to Merrill et al. and U.S. Patent No. 5,648,127 to Turchan et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789